Citation Nr: 9902623	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-38 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,993.18.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to March 1946.  
This appeal arises from a July 1996 decision of the Committee 
on Waivers and Compromises of the Providence, Rhode Island 
Regional Office (RO), which denied the veterans request for 
entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,993.18 on the 
basis that recovery would not be against equity and good 
conscience.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veteran was awarded improved pension benefits 
effective in October 1989; in award letters dated in October 
1989, December 1990, November 1991, November 1993, February 
1994, and October 1995 the veteran was notified that his 
pension benefits were based on countable annual income and 
that he was responsible for notifying the VA of any changes 
in income.  

3.  In an April 1996 statement, the veteran confirmed that he 
received wages from seasonal coaching jobs amounting to 
$2,100 from March 1993 to May 1993, $1,500 from November 1993 
to February 1994, $1,300 from March 1994 to May 1994, and 
$1,500 from November 1994 to February 1995.  

4.  By letter in May 1996, the RO notified the veteran that 
his pension benefits were terminated effective April 1, 1993, 
reinstated at a reduced rate effective October 1, 1993, 
terminated effective December 1, 1993, and reinstated at a 
reduced rate effective January 1, 1995; the award letter 
reflected that the changes were made on the basis of the 
veterans earnings from seasonal coaching jobs.  

5.  For the period from April 1993 through April 1996, the 
veteran was paid $5,760 in improved pension benefits when he 
was due $1,766.82, thus creating an overpayment of $3,993.18.

6.  The veteran was solely at fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$3,993.18 by virtue of his failure to report his earned 
income from seasonal coaching jobs in a timely manner to the 
VA; fault on the part of the VA has not been shown.

7.  Recovery of the overpayment of improved pension benefits 
would not deprive the veteran of the ability to provide for 
lifes basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.

8.  Recovery of the overpayment would defeat the purpose of 
the benefit as the veteran is entitled to monthly payments of 
improved pension.

9.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $3,993.18 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid improved pension benefits for 
the period of April 1993 through April 1996 on the basis that 
his countable income did not exceed the maximum annual limit 
when, in fact, the veterans income was actually greater than 
what the RO had been led to believe because he received 
income from a previously unreported source.  The ROs 
Committee on Waivers and Compromises in July 1996 held that 
it would not be against equity and good conscience to recover 
the overpayment.   

A review of the record shows that the veteran submitted a 
claim for pension in September 1989, which showed that his 
only income consisted of Social Security.  By letter in 
November 1989, the RO awarded the veteran improved pension 
benefits effective from October 1989.  This award letter 
informed the veteran that his pension was based on countable 
annual income from Social Security and included the following 
instructions:

Your rate of VA pension is directly 
related to you/your familys income.  
Adjustment to your payments must be made 
whenever you/your familys income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.   

The award letter contained VA Form 21-8768, reminding the 
veteran to promptly report income changes.  

In Improved Pension Eligibility Verification Reports (EVRs) 
received in October 1990, October 1991, November 1991, 
October 1992, and October 1993, the veteran indicated that 
his only source of income was from Social Security.  In the 
spaces provided to indicate whether there were any wages from 
employment, the veteran indicated none or $0.  The 
veteran also reported various unreimbursed medical expenses 
beginning in October 1992.  

By letters in December 1990, November 1991, November 1993, 
and February 1994, the RO informed the veteran of amendments 
in his pension award based on his reports of income and 
medical expenses that reduced his countable income.  The RO 
informed the veteran that his pension award was based on 
countable annual income from Social Security and that he must 
promptly notify the VA if he received any income from a 
source other than Social Security.  These letters contained 
VA Form 21-8768, reminding the veteran to immediately report 
income changes.  

In an October 1995 award letter, the RO requested that the 
veteran notify the VA immediately, in writing, of any income 
increases.  The RO stated that failure to notify it would 
create an overpayment in his account.  

In November 1995, the RO received an income verification form 
from the Bristol Warren Regional School District, dated in 
October 1995, indicating that the veteran was paid a coachs 
stipend for seasonal work amounting to $2,100 in 1993, $2,800 
in 1994, and $1,500 in 1995 (projected).  The director of 
administration indicated that the last payment was made to 
the veteran in March 1995.  

By letter in April 1996, the RO informed the veteran of a 
proposal to terminate his pension payments, effective 
February 1993, due to evidence that he earned wages as a 
coach from 1993 to 1995 which caused his annual income to 
exceed the maximum annual limit.  The RO requested the 
veteran to furnish evidence showing when in monthly 
increments he actually earned his income.

In a statement received in April 1996, the veteran indicated 
that he earned wages of $2,100 as a softball coach from March 
1993 to May 1993 and that he earned wages of $1,100 as a 
basketball coach from September 1994 through January 1995.  
He stated that he was not aware of the need to report his 
income from coaching to the VA.  He stated that he believed 
that as he was over the age of 65 he was not required to 
report such income.  

By letter in April 1996, the RO requested that the veteran 
clarify the amount of income he earned from 1993 to 1995 
because the wages he reported did not match the amounts that 
had been reported to the VA.  In response to the ROs 
request, the veteran reported in an April 1996 statement that 
he received wages of $2,100 for coaching softball from March 
1993 to May 1993, $1,500 for coaching basketball from 
November 1993 to February 1994, $1,300 for coaching softball 
from March 1994 to May 1994, and $1,500 for coaching 
basketball from November 1994 to February 1995.  He stated 
that he unknowingly failed to report his wages.  He indicated 
that if the RO believed that he blatantly tried to escape 
with both these earnings and veterans funds then he would 
accept any penalties.  

By letter in May 1996, the RO notified the veteran that his 
pension benefits were terminated effective April 1, 1993, 
reinstated at a reduced rate effective October 1, 1993, 
terminated effective December 1, 1993, and reinstated at a 
reduced rate effective January 1, 1995.  The letter reflected 
that the termination and reduction were based on the 
veterans earnings as a seasonal coach, that is, $2,100 
effective in April 1993, $3,600 effective in December 1993, 
and $1,500 effective in January 1995.  The RO informed the 
veteran that his income was excessive for the entire year of 
1994 but that if he reported the amount that he earned in 
November 1994 a further adjustment to his account may be 
made.  The RO informed the veteran that he would be informed 
soon of the amount of overpayment incurred as a result of the 
award changes.  The veteran did not respond to the ROs 
letter.  

In a statement received in May 1996, the veteran requested a 
waiver of recovery of the overpayment of $3,993.18.  He 
stated that he was not at fault in the creation of the 
overpayment because he unknowingly failed to report his 
earnings from coaching jobs.  In order to keep his mind off 
health problems, he coached on a seasonal basis and did not 
consider the effect his coaching would have on his receipt of 
VA pension.  He stated that he had very little income and 
that repayment of the debt would create an undue financial 
hardship for him.  He stated that he had no financial assets 
and that he lived at a minimal subsistence level.  He claimed 
that he has not understood his VA benefits very well.  He 
requested that the VA withhold $25 per month from his pension 
check if his claim for waiver of recovery of the debt was 
denied.  With the waiver request, the RO received the 
veterans financial status report which reflected monthly 
expenses in excess of monthly income.

In a July 1996 decision, the RO denied the veterans request 
for waiver of recovery of an overpayment of improved pension 
benefits in the amount of $3,993.18 on the basis that it 
would not be against equity and good conscience.  The RO 
stated that the veteran was at fault in the creation of the 
overpayment and that although repayment of the overpayment 
would be difficult in view of his financial status report it 
would not be insurmountable.  

In a statement received in July 1996, the veteran expressed 
his disagreement with the ROs decision.  He indicated that 
he had reduced his monthly expenses to the greatest extent 
possible to an essential subsistence level and that his 
monthly expenses still exceeded his monthly income.  He 
claimed that the ROs finding that repayment would not be 
insurmountable was not part of the VA criteria in 
determining financial hardship under the equity and good 
conscience standard.  The veteran believed that when 
determining his request for a waiver the RO should have 
considered his age, physical condition, and inability to 
work.  


II.  Analysis

The veterans claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  Improved pension is a benefit payable by the VA to 
veterans of a period of war because of disability.  Basic 
entitlement exists if, among other things, the veterans 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 
38 C.F.R. §§ 3.3(a)(3) (1998).  The maximum annual rate is 
periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).  The maximum annual rate of improved pension for a 
veteran was $7,619 effective in December 1992, $7,818 
effective in December 1993, $8,037 effective in December 
1994, and $8,246 effective in December 1995.  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a).  Medical 
expenses in excess of 5 percent of the maximum annual pension 
rate may be excluded from an individuals income for the same 
12-month period to the extent they were unreimbursed.  
38 C.F.R. § 3.272(g)(1)(iii).  

A review of the record shows that the veteran was paid 
improved pension benefits from April 1993 through April 1996 
on the basis of Social Security income, when in fact he also 
received wages from seasonal coaching jobs beginning in March 
1993.  These earnings amounted to $2,100 from March 1993 to 
May 1993, $1,500 from November 1993 to February 1994, $1,300 
from March 1994 to May 1994, and $1,500 from November 1994 to 
February 1995, for a total of $6,400.  Clearly, when the 
veteran began receiving the additional income in March 1993, 
his annual income from coaching--combined with his monthly 
Social Security of $506.60 (or $6,079.20 annually) and in 
consideration of medical expenses of $768 (effective from 
November 1992)--was in excess of the $7,619 maximum amount 
allowable for payment of pension.  Thus, the RO properly 
terminated his pension effective April 1, 1993, which is in 
accord with the provisions of 38 C.F.R. § 3.660, to account 
for the receipt of this previously unreported income.  

Beginning in October 1993, additional medical expenses were 
considered (in the increased amount of $987), which reduced 
the veterans countable annual income below the maximum 
limit.  Thus, his pension benefits were properly reinstated 
effective October 1, 1993 in the amount of $3.91 per month.  
When the veteran began receiving additional wages from 
coaching of $1,500 in November 1993, the RO again terminated 
the veterans pension award effective December 1, 1993, to 
account for this additional income.  At that time, the 
veterans income from coaching (annualized over a 12-month 
period) totaled $3,600, his monthly Social Security income 
was $520.10 (or $6,241.20 annually), and his medical expenses 
were $987.  Clearly, his countable annual income exceeded the 
maximum annual limit of $7,818, and the RO properly 
terminated his benefits in accordance with the provisions of 
38 C.F.R. § 3.660.  Effective January 1, 1995, the RO 
reinstated the veterans pension at a monthly rate of $68, 
which was based on the veterans annual income from coaching 
of $1,500, his monthly Social Security income of $535.10 (or 
$6,421.20 annually), and medical expenses of $1,108.  
Effective January 1, 1996, the RO considered the veterans 
Social Security of $548.50 (or $6,582 annually) as his sole 
source of income. 

In short, for the entire overpayment period in issue, that is 
April 1993 through April 1996, the veteran was paid $5,760 in 
pension benefits when he was entitled to $1,766.82, thereby 
creating an overpayment of $3,993.18.  The Board concludes 
the overpayment of pension benefits was properly created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The 
Committee on Waivers in its July 1996 decision determined 
that waiver of recovery of an overpayment of improved pension 
benefits was not precluded by a finding of fraud or 
misrepresentation.  As a result, the Boards decision on the 
present issue will be limited to the determination of whether 
or not waiver of recovery of the overpayment of improved 
pension benefits is warranted on the basis of equity and good 
conscience.  

The RO denied the veterans claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(a).  The standard of Equity and Good Conscience 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Governments rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to ones detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 
C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the debt 
because he failed to report in a timely manner his income 
from seasonal coaching jobs for the period in question.  The 
record shows that the veteran had been in receipt of improved 
pension benefits since the ROs award letter of November 
1989.  He was informed at this time that his award of pension 
was based on countable income and that he must immediately 
report any changes in income.  He was reminded again in award 
letters in December 1990, November 1991, November 1993, 
February 1994, and October 1995 that failure to report income 
changes would result in the creation of an overpayment.  
Nevertheless, the record shows that it was not until April 
1996 that the veteran submitted statements, in response to RO 
requests for verification of earned income, indicating 
earnings from seasonal coaching jobs beginning in March 1993.  
The veteran was reminded of the duty to report at the outset 
when he was awarded pension benefits 1989 and several times 
thereafter, yet he failed to inform the RO of the additional 
income in the EVR received in October 1993 or at anytime 
thereafter until after the RO learned of the veterans earned 
income through an income verification process and requested 
his confirmation of such income.  Consequently, the Board 
finds that the veteran was at fault for the creation of the 
overpayment of $3,993.18 because he failed to report his 
income in a timely manner after he had been advised of the 
reporting requirements and the importance of prompt notice to 
VA for any changes in income.  

As to whether there was any fault on the part of the VA which 
could be used to offset the veterans fault, there is no 
indication of any fault on the part of the VA.  The VA, upon 
learning of the income changes, took prompt action to 
terminate and reduce the veterans pension benefits.  It is 
clear that the veterans actions, or lack of action, caused 
the overpayment without any fault on the part of the VA to 
offset his fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In that regard, a financial status report was received in May 
1996.  He reported a monthly net income of $754 from his 
Social Security ($506) and his VA pension ($248).  The 
veteran related total monthly expenses of $754.67, including 
$122 for rent, $200 for food, $20 for telephone, $50.66 for 
cable television, $74.86 for health insurance, $67 for 
clothing, $128.15 for prescription medication, $40 for 
transportation, and $52 for other expenses listed as laundry, 
toiletries, and cleaning products.  He listed assets of $24 
cash on hand.  His net monthly income exceeded his net 
monthly expenses by $.67. However, since the veteran 
submitted his financial status report the amount of his VA 
pension entitlement has decreased.  The record shows that he 
currently receives pension in the amount of $227, which will 
increase to $238 effective in June 1999.  With this evidence 
of reduced income, the veterans expenses actually exceed his 
monthly income by $21.67.  Based on the income and expense 
information of record, it is concluded that the record 
demonstrates that recovery of the debt would certainly cause 
the veteran some financial difficulty in trying to maintain 
his current lifestyle.  However, this is not dispositive of 
the question before us.  Under the cited regulation, undue 
hardship is defined as a deprivation of the ability to 
provide for the basic necessities of life.  In this regard, a 
review of the expenses listed by the veteran include a $50 
monthly charge for cable television.  This would not be 
recognized as one of lifes basic necessities.  Eliminating 
this from the monthly expenses would mean that the veterans 
monthly income would exceed those expenses associated with 
basic necessities.  Given the amount of income and the amount 
of expenses, it is concluded that while the veteran would 
encounter financial difficulty in repaying the overpayment, 
he would not be deprived of providing for lifes basic 
necessities if the Government were to insist on repayment.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the veteran is entitled 
to receive improved pension benefits, and withholding some of 
these benefits to repay the debt would defeat the purpose of 
the benefit.  However, the veterans VA pension does not 
constitute his sole source of income, according to his 
financial status report, because he also receives Social 
Security which constitutes a larger proportion of his total 
income.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  The 
VA made erroneous payments of benefits based on incorrect 
income information which was provided by the veteran, which 
he in turn failed to rectify, and he, in turn, benefited.  To 
allow him to profit by retaining money erroneously paid as a 
result of his own fault under these circumstances would 
clearly constitute unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  On the one 
hand, the veteran is currently in receipt of pension 
benefits, and recovery of the overpayment would defeat the 
purpose for which the benefits are intended.  On the other 
hand, the veteran was solely at fault in the creation of the 
debt because he failed to report his earned income to the RO 
in a timely manner, as requested.  To allow him to retain 
$3,993.18 when he has not shown his entitlement to such 
benefits would constitute unjust enrichment for him.  Also, 
recovery of the debt would not result in financial hardship 
for the veteran.  Lastly, he has not relinquished a valuable 
right or incurred a legal obligation in reliance on his VA 
benefits.  In light of the factors of no fault on the part of 
the VA, unjust enrichment, no financial hardship, and no 
incurrence of a legal obligation in reliance on his benefits, 
the Board finds that the Governments right to full 
restitution should not be moderated.  These factors outweigh 
the factor of defeating the purpose of the benefits.  As the 
preponderance of the evidence favors the conclusion that 
waiver of recovery of the overpayment be denied, the doctrine 
of giving the veteran the benefit of the doubt is not for 
application in this case.



ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,993.18 is 
denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
